EXHIBIT 10.30

 

--------------------------------------------------------------------------------

 

GUARANTEE AND COLLATERAL AGREEMENT

 

Dated as of December 2, 2005

 

made by

 

SUNPOWER CORPORATION

 

and

 

THE OTHER GRANTORS referred to herein

 

in favor of

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Administrative Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1.    DEFINED TERMS    1 1.1      Definitions    1 1.2      Other
Definitional Provisions    4 SECTION 2.    GUARANTEE    4 2.1      Guarantee   
4 2.2      Right of Contribution    5 2.3      No Subrogation    5 2.4     
Amendments, etc. with respect to the Borrower Obligations    5 2.5     
Guarantee Absolute and Unconditional    5 2.6      Reinstatement    6 2.7     
Payments    6 SECTION 3.    GRANT OF SECURITY INTEREST    7 SECTION 4.   
REPRESENTATIONS AND WARRANTIES    8 4.1      Title; No Other Liens    8 4.2     
Perfected Liens    8 4.3      Jurisdiction of Organization; Chief Executive
Office    9 4.4      Inventory and Equipment    9 4.5      Farm Products    9
4.6      Investment Property    9 4.7      Investment Accounts    9 4.8     
Receivables    10 4.9      Intellectual Property    10 SECTION 5.    COVENANTS
   10 5.1      Delivery of Instruments, Certificated Securities and Chattel
Paper    10 5.2      Maintenance of Insurance    11 5.3      Payment of
Obligations    11 5.4      Maintenance of Perfected Security Interest; Further
Documentation    11 5.5      Changes in Locations, Name, etc    12 5.6     
Notices    12 5.7      Investment Property    12 5.8      Investment Accounts   
13 5.9      Receivables    13 5.10      Intellectual Property    13 SECTION 6.
   REMEDIAL PROVISIONS    15 6.1      Certain Matters Relating to Receivables   
15 6.2      Communications with Obligors; Grantors Remain Liable    15 6.3     
Investment Property    15 6.4      Proceeds to be Turned Over To Administrative
Agent    16 6.5      Application of Proceeds    17 6.6      Code and Other
Remedies    17 6.7      Registration Rights    18 6.8      Intellectual Property
License    19 6.9      Deficiency    19

 

i



--------------------------------------------------------------------------------

SECTION 7.    THE ADMINISTRATIVE AGENT    19 7.1      Administrative Agent’s
Appointment as Attorney-in-Fact, etc    19 7.2      Duty of Administrative Agent
   20 7.3      Authorization of Financing Statements    21 7.4      Authority of
Administrative Agent    21 SECTION 8.    MISCELLANEOUS    21 8.1      Amendments
in Writing    21 8.2      Notices    21 8.3      No Waiver by Course of Conduct;
Cumulative Remedies    21 8.4      Enforcement Expenses; Indemnification    22
8.5      Successors and Assigns    22 8.6      Set-Off    22 8.7     
Counterparts    23 8.8      Severability    23 8.9      Section Headings    23
8.10      Integration    23 8.11      GOVERNING LAW    23 8.12      Submission
To Jurisdiction; Waivers    23 8.13      Acknowledgements    24 8.14     
Additional Grantors    24 8.15      Releases.    24 8.16      WAIVER OF JURY
TRIAL    24 SCHEDULES      Schedule 1    Notice Addresses      Schedule 2   
Investment Property      Schedule 3    Perfection Matters      Schedule 4   
Jurisdictions of Organization and Chief Executive Offices, etc.      Schedule 5
   Equipment and Inventory Locations      Schedule 6    Intellectual Property   
 

 

ii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”), dated as of December 2,
2005, made by each of the signatories hereto (together with any other entity
that may become a party hereto as provided herein, the “Grantors”), in favor of
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent (together with its
successors, in such capacity, the “Administrative Agent”) for the banks and
other financial institutions or entities (the “Lenders”) from time to time
parties to the Credit Agreement, dated as of the date hereof (as amended,
amended and restated, supplemented, restructured or otherwise modified, renewed
or replaced from time to time, the “Credit Agreement”), among SUNPOWER
CORPORATION, a Delaware corporation (the “Borrower”), the Lenders party thereto,
and CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent.

 

INTRODUCTORY STATEMENTS

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor derives substantial direct and indirect benefit from the
extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the Closing Date that the Grantors shall
have executed and delivered this Agreement to the Administrative Agent for the
ratable benefit of the Secured Parties.

 

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

 

SECTION 1. DEFINED TERMS

 

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Commodities Accounts, Documents, Equipment, Farm Products, Fixtures,
General Intangibles, Goods, Instruments, Inventory, Letter-of-Credit Rights,
Securities Accounts and Supporting Obligations.

 

  (b) The following terms shall have the following meanings:

 

“Agreement”: as defined in the preamble hereto.

 

“Borrower Obligations”: the Obligations of the Borrower.

 

“Collateral”: as defined in Section 3.



--------------------------------------------------------------------------------

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

 

“Collateral Documents”: the reference to Security Documents as defined in the
Credit Agreement.

 

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed on Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright but excluding (i) any written agreement relating to rights held by
such Grantor solely as a result of such Grantor’s status as a Subsidiary of
Cypress so long as such rights are not used by such Grantor in the conduct of
its business and (ii) off the shelf software licenses.

 

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed on Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

 

“Discharge of Obligations”: as defined in Section 2.1(d).

 

“Foreign Subsidiary”: any direct Subsidiary of any Grantor organized under the
laws of any jurisdiction outside the United States of America.

 

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property of any Grantor, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Copyright Licenses, the Patents, the
Patent Licenses, the Trademarks and the Trademark Licenses, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

 

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Borrower or any of its Subsidiaries.

 

“Investment Accounts”: the collective reference to the Securities Accounts,
Commodities Accounts and Deposit Accounts.

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Stock.

 

“Issuers”: the collective reference to each issuer of any Investment Property.

 

2



--------------------------------------------------------------------------------

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Subsidiary Guarantor, its Subsidiary Guarantor
Obligations.

 

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right under any Patent, including, without
limitation, the right to manufacture, use or sell any invention covered in whole
or in part by a Patent, including, without limitation, any of the foregoing
referred to on Schedule 6 but excluding any written agreement relating to rights
held by such Grantor solely as a result of such Grantor’s status as a Subsidiary
of Cypress so long as such rights are not used by such Grantor in the conduct of
its business.

 

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to on Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to on Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

 

“Pledged Notes”: all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor.

 

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect; provided
that in no event shall more than 66% of the total outstanding Foreign Subsidiary
Voting Stock of any Foreign Subsidiary be required to be pledged hereunder.

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Subsidiary Guarantor Obligations”: the collective reference to the Obligations
of the Subsidiary Guarantors.

 

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to on Schedule 6 but excluding any
written agreement relating to rights held by such Grantor solely as a result of
such Grantor’s status as a Subsidiary of Cypress so long as such rights are not
used by such Grantor in the conduct of its business.

 

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
Internet domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United

 

3



--------------------------------------------------------------------------------

States, any State thereof or any other country or any political subdivision
thereof, or otherwise, and all common-law rights related thereto, including,
without limitation, any of the foregoing referred to on Schedule 6, and (ii) the
right to obtain all renewals thereof.

 

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to the Sections and Schedules
of this Agreement unless otherwise specified.

 

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

SECTION 2. GUARANTEE

 

2.1 Guarantee.

 

(a) Each of the Subsidiary Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

 

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Subsidiary Guarantor hereunder
and under the other Loan Documents shall in no event exceed the amount which can
be guaranteed by such Subsidiary Guarantor under applicable federal and state
laws relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.2).

 

(c) Each Subsidiary Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Subsidiary
Guarantor hereunder without impairing the guarantee contained in this Section 2
or affecting the rights and remedies of the Administrative Agent or any other
Secured Party hereunder.

 

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Subsidiary
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and the
Commitments shall be terminated (the “Discharge of Obligations”),
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from any Borrower Obligations.

 

(e) No payment made by the Borrower, any of the Subsidiary Guarantors or any
other Person or received or collected by the Administrative Agent or any other
Secured Party from the Borrower, any of the Subsidiary Guarantors or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Subsidiary Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Subsidiary
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Subsidiary Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Subsidiary Guarantor hereunder until the Discharge of
Obligations.

 

4



--------------------------------------------------------------------------------

2.2 Right of Contribution. Each Subsidiary Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Subsidiary Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Subsidiary Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 2.3. The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Administrative Agent and the other Secured Parties, and each Subsidiary
Guarantor shall remain liable to the Administrative Agent and the other Secured
Parties for the full amount guaranteed by such Subsidiary Guarantor hereunder.

 

2.3 No Subrogation. Notwithstanding any payment made by any Subsidiary Guarantor
hereunder or any set-off or application of funds of any Subsidiary Guarantor by
the Administrative Agent or any other Secured Party, no Subsidiary Guarantor
shall be entitled to be subrogated to any of the rights of the Administrative
Agent or any other Secured Party against the Borrower or any other Subsidiary
Guarantor or any collateral security or guarantee or right of offset held by the
Administrative Agent or any other Secured Party for the payment of the Borrower
Obligations, nor shall any Subsidiary Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Subsidiary
Guarantor in respect of payments made by such Subsidiary Guarantor hereunder, in
each case, until the Discharge of Obligations. If any amount shall be paid to
any Subsidiary Guarantor on account of such subrogation rights at any time when
all of the Borrower Obligations shall not have been paid in full, such amount
shall be held by such Subsidiary Guarantor in trust for the Administrative Agent
and the other Secured Parties, segregated from other funds of such Subsidiary
Guarantor, and shall, forthwith upon receipt by such Subsidiary Guarantor, be
turned over to the Administrative Agent in the exact form received by such
Subsidiary Guarantor (duly indorsed by such Subsidiary Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

 

2.4 Amendments, etc. with respect to the Borrower Obligations. Each Subsidiary
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Subsidiary Guarantor and without notice to or
further assent by any Subsidiary Guarantor, any demand for payment of any of the
Borrower Obligations made by the Administrative Agent or any other Secured Party
may be rescinded by the Administrative Agent or such Secured Party and any of
the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any other Secured Party, and the Credit Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders or all Lenders, as the case
may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
other Secured Party for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any other Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Borrower Obligations
or for the guarantee contained in this Section 2 or any property subject
thereto.

 

2.5 Guarantee Absolute and Unconditional. Each Subsidiary Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of

 

5



--------------------------------------------------------------------------------

reliance by the Administrative Agent or any other Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Borrower Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Subsidiary Guarantors, on
the one hand, and the Administrative Agent and the other Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Subsidiary Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon the Borrower or any of the
Subsidiary Guarantors with respect to the Borrower Obligations. Each Subsidiary
Guarantor understands and agrees that the guarantee contained in this Section 2
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Credit
Agreement or any other Loan Document, any of the Borrower Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
other Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Borrower or any other Person against the Administrative Agent or
any other Secured Party, or (c) any other circumstance whatsoever (with or
without notice to or knowledge of the Borrower or such Subsidiary Guarantor)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Subsidiary
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Subsidiary Guarantor, the
Administrative Agent or any other Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Subsidiary Guarantor or
any other Person or against any collateral security or guarantee for the
Borrower Obligations or any right of offset with respect thereto, and any
failure by the Administrative Agent or any other Secured Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Borrower, any other Subsidiary Guarantor or any other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower, any other Subsidiary Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Subsidiary Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any other Secured Party against any Subsidiary Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Subsidiary Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Subsidiary Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

2.7 Payments. Each Subsidiary Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Funding Office.

 

6



--------------------------------------------------------------------------------

SECTION 3. GRANT OF SECURITY INTEREST

 

Each Grantor hereby grants to the Administrative Agent, for the ratable benefit
of the Secured Parties, a security interest in, all of the following property
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of such Grantor’s Obligations:

 

(a) all Accounts;

 

(b) all Chattel Paper;

 

(c) all Deposit Accounts;

 

(d) all Documents;

 

(e) all Equipment;

 

(f) all Fixtures;

 

(g) all General Intangibles;

 

(h) all Goods;

 

(i) all Instruments;

 

(j) all Intellectual Property;

 

(k) all Inventory;

 

(l) all Investment Property;

 

(m) all Letter-of-Credit Rights;

 

(n) all other property not otherwise described above;

 

(o) all books and records pertaining to the Collateral; and

 

(p) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any property to the extent that such grant of a security interest is
prohibited by any Requirement of Law of a Governmental Authority or constitutes
a breach or default under or results in the termination of or requires any
consent not obtained under, any contract, license, agreement, instrument or
other document evidencing or giving rise to such property, except (i) to the
extent that the terms in such contract, license, instrument or other document
providing for such prohibition, breach, default or termination, or requiring
such consent are not permitted under Section 7.12 of the Credit Agreement or
(ii) to the extent that such Requirement of Law or the term in such contract,
license, agreement, instrument or other document providing for such

 

7



--------------------------------------------------------------------------------

prohibition, breach, default or termination or requiring such consent is
ineffective under Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity;
provided, however, that such security interest shall attach immediately at such
time as such Requirement of Law is not effective or applicable, or such
prohibition, breach, default or termination is no longer applicable or is
waived, and to the extent severable, shall attach immediately to any portion of
the Collateral that does not result in such consequences; and provided, further,
that no United States intent-to-use trademark or service mark application shall
be included in the Collateral to the extent that, and solely during the period
in which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark or service mark application under
Federal law. After such period, each Grantor acknowledges that such interest in
such trademark or service mark application shall automatically be subject to a
security interest in favor of the Administrative Agent and shall be included in
the Collateral.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce each Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby represents and warrants to the Administrative
Agent and each other Secured Party that:

 

4.1 Title; No Other Liens. Except for the Liens permitted to exist on the
Collateral by the Credit Agreement, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. No financing
statement, fixture filing or other public notice with respect to all or any part
of the Collateral is on file or of record or will be filed in any public office,
except such as have been filed as permitted by the Credit Agreement. For the
avoidance of doubt, it is understood and agreed that any Grantor may, as part of
its business, grant licenses to third parties to use Intellectual Property owned
or developed by a Grantor. For purposes of this Agreement and the other Loan
Documents, such licensing activity shall not constitute a “Lien” on such
Intellectual Property. The Administrative Agent and each other Secured Party
understands that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Administrative
Agent to utilize, sell, lease or transfer the related Intellectual Property or
otherwise realize value from such Intellectual Property pursuant hereto. In the
event any applicable licensee (that is not an Affiliate of any Grantor and that
is licensee under a license permitted under Section 7.2(m) of the Credit
Agreement) reasonably requests in writing that the Administrative Agent deliver
documentation confirming the foregoing and/or that the licensee takes its rights
under such license free of the security interest granted by such Grantor under
this Agreement in the applicable Intellectual Property, the Borrower may
request in writing that the Administrative Agent deliver such documentation and
the Administrative Agent agrees to do so (and the Administrative Agent is
authorized by the Lenders to do so).

 

4.2 Perfected Liens. The security interests granted to the Administrative Agent
pursuant to this Agreement (i) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
completed and duly (if applicable) executed form) will constitute valid
perfected security interests in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any Collateral from such Grantor (provided that so long
as no Event of Default has occurred and is continuing, the Grantors shall not be
required to effect filings in any foreign jurisdictions or offices outside the
United States to perfect the security interests in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, in any foreign
Intellectual Property) and (ii) are prior to all other Liens on the Collateral
in existence on the date hereof except for unrecorded Liens permitted by the
Credit Agreement which

 

8



--------------------------------------------------------------------------------

have priority over the Liens on the Collateral by operation of law, and in the
case of Collateral other than Pledged Stock, Liens permitted by Section 7.2 of
the Credit Agreement. Each Grantor has the right to remove the Fixtures in which
such Grantor has an interest within the meaning of Section 9-334(f)(2) of the
UCC.

 

4.3 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business, as the case may be, are specified on
Schedule 4.

 

4.4 Inventory and Equipment. On the date hereof (a) the Inventory and (b) the
Equipment (other than mobile goods) are kept either at locations outside the
United States or at the locations in the United States listed on Schedule 5.

 

4.5 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

 

4.6 Investment Property. (a) The shares of Pledged Stock pledged by such Grantor
hereunder constitute all the issued and outstanding shares of all classes of the
Capital Stock of each Issuer owned by such Grantor or, in the case of Foreign
Subsidiary Voting Stock, if less, 66% of the outstanding Foreign Subsidiary
Voting Stock of each relevant Issuer.

 

(b) All the shares of the Pledged Stock of each Subsidiary of such Grantor have
been duly and validly issued and are fully paid and nonassessable.

 

(c) Such Grantor is the record and beneficial owner of, and has title to, the
Pledged Stock and Pledged Notes pledged by it hereunder, free of any and all
Liens or options in favor of, or adverse claims of, any other Person, except the
security interests created by this Agreement.

 

4.7 Investment Accounts. (a) Schedule 2 sets forth under the headings
“Securities Accounts” and “Commodities Accounts”, respectively, all of the
Securities Accounts and Commodities Accounts (each as defined in the UCC) in
which each Grantor has an interest. Each Grantor, as applicable, is the sole
entitlement holder of each such Securities Account and Commodities Account, and
such Grantor has not consented to, and is not otherwise aware of, any Person
(other than the Administrative Agent) having “control” (within the meanings of
Sections 8-106 and 9-106 of the UCC) over, or any other interest in, any such
Securities Account or Commodity Account or any securities or other property
credited thereto;

 

(b) Schedule 2 sets forth under the heading “Deposit Accounts” all of the
Deposit Accounts in which each Grantor has an interest and each Grantor is the
sole account holder of each such Deposit Account and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than the
Administrative Agent) having either sole dominion and control (within the
meaning of common law) or “control” (within the meaning of Section 9-104 of the
UCC) over, or any other interest in, any such Deposit Account or any money or
other property deposited therein; and

 

(c) Each Grantor has taken all actions necessary or desirable to: (i) establish
the Administrative Agent’s “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) over any Certificated Securities (as defined in the UCC);
(ii) establish the Administrative Agent’s “control” (within the meanings of
Sections 8-106 and 9-106 of the UCC) over any portion of the Investment Accounts
constituting Securities Accounts, Commodities Accounts, Securities Entitlements
or Uncertificated Securities (each as defined in the UCC), except as provided in
Section 5.8; (iii) establish the Administrative Agent’s “control” (within the
meaning of Section 9-104 of the UCC) over all Deposit Accounts, except as
provided in Section 5.8; and (iv) deliver all Instruments (as defined in the
UCC) to the Administrative Agent to the extent required hereunder.

 

9



--------------------------------------------------------------------------------

4.8 Receivables. No amount payable to such Grantor under or in connection with
any Receivable is evidenced by any Instrument (other than checks, drafts or
other Instruments that will be promptly deposited in an Investment Account) or
Chattel Paper which has not been delivered to the Administrative Agent. None of
the account debtors or other obligors in respect of any Receivable in excess of
$250,000 in the aggregate is the government of the United States or any agency
or instrumentality thereof.

 

4.9 Intellectual Property. (a) Schedule 6 lists all registrations and
applications for Intellectual Property (including, without limitation,
registered Copyrights, Patents, Trademarks and all applications therefor) as
well as all Copyright Licenses, Patent Licenses and Trademark Licenses, in each
case owned by such Grantor in its own name on the date hereof.

 

(b) Each Grantor owns, is licensed to use, or otherwise has valid rights to use
all Intellectual Property necessary for the conduct of its business as currently
conducted. The use of such Intellectual Property by each Grantor does not, to
the knowledge of the Grantors, infringe on the rights of any Person except
infringements that could not reasonably be expected to have a Material Adverse
Effect. No claim has been asserted and is pending by any Person challenging or
questioning the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property, nor does any Grantor know of any
valid basis for any such claim, except such claims that could not reasonably be
expected to have a Material Adverse Effect.

 

(c) Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.

 

(d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

 

(e) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any material Intellectual Property or such Grantor’s ownership
interest therein, or (ii) which, if adversely determined, would have a material
adverse effect on the value of any material Intellectual Property.

 

SECTION 5. COVENANTS

 

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:

 

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument (other than checks, drafts or other
Instruments that will be promptly deposited in an Investment Account),
Certificated Security or Chattel Paper evidencing an amount in excess of
$250,000, unless otherwise agreed by the Administrative Agent, such Instrument,
Certificated Security or Chattel Paper shall be promptly delivered to the
Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement.

 

10



--------------------------------------------------------------------------------

5.2 Maintenance of Insurance. (a) Such Grantor will maintain, with financially
sound and reputable companies, insurance policies (i) insuring the Inventory and
Equipment against loss by fire, explosion, theft and such other casualties as
may be reasonably satisfactory to the Administrative Agent and (ii) insuring
such Grantor, the Administrative Agent and the other Secured Parties against
liability for personal injury and property damage relating to such Inventory and
Equipment, such policies to be in such form and amounts and having such coverage
as may be reasonably satisfactory to the Administrative Agent and the other
Secured Parties.

 

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Administrative Agent of written
notice thereof, (ii) name the Administrative Agent as an additional insured
party or loss payee, (iii) to the extent available on commercially reasonable
terms, and if reasonably requested by the Administrative Agent, include a breach
of warranty clause and (iv) be reasonably satisfactory in all other respects to
the Administrative Agent.

 

(c) The Borrower shall deliver to the Administrative Agent a report of a
reputable insurance broker with respect to such insurance substantially
concurrently with each delivery of the Borrower’s audited annual financial
statements and such supplemental reports with respect thereto as the
Administrative Agent may from time to time reasonably request.

 

5.3 Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including, without limitation, claims for labor, materials and
supplies) against or with respect to the Collateral (other than Liens permitted
under Section 7.2 of the Credit Agreement), except that no such tax, assessment,
charge, levy or claim need be paid if the amount or validity thereof is
currently being contested in good faith by appropriate proceedings, reserves in
conformity with GAAP with respect thereto have been provided on the books of
such Grantor and such proceedings could not reasonably be expected to result in
the sale, forfeiture or loss of any material portion of the Collateral or any
interest therein.

 

5.4 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interests of the Secured Parties created by
this Agreement as perfected security interests having at least the priority
described in Section 4.2 and shall defend such security interests against the
claims and demands of all Persons whomsoever, subject to the rights of such
Grantor under the Loan Documents to dispose of the Collateral (provided that so
long as no Event of Default has occurred and is continuing, the Grantors shall
not be required to effect filings in any foreign jurisdictions or offices
outside the United States to perfect the security interests in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, in any
foreign Intellectual Property).

 

(b) Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

 

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect

 

11



--------------------------------------------------------------------------------

in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Investment Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto to the extent required
hereunder.

 

5.5 Changes in Locations, Name, etc. Such Grantor will not, except upon 15 days’
(or such shorter period as may be agreed to by the Administrative Agent) prior
written notice to the Administrative Agent and delivery to the Administrative
Agent of (a) all additional executed financing statements and other documents
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein and (b) if
applicable, a written supplement to Schedule 4 showing the relevant new
jurisdiction of organization, location of chief executive office or sole place
of business, as appropriate:

 

(i) change its jurisdiction of organization, identification number from the
jurisdiction of organization (if any) or the location of its chief executive
office or sole place of business, as appropriate, from that referred to in
Section 4.3;

 

(ii) change its name; or

 

(iii) operate in any state or other jurisdiction in addition to those in which
such Grantor is operating as of the Closing Date.

 

5.6 Notices. Such Grantor will advise the Administrative Agent promptly, in
reasonable detail, of:

 

(a) any Lien (other than Liens permitted under the Credit Agreement) on any of
the Collateral; and

 

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

 

5.7 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the other Secured Parties, hold the same in trust for the
Administrative Agent and the other Secured Parties and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations. Any sums paid upon or in
respect of the Investment Property upon the liquidation or dissolution of any
Issuer shall, unless otherwise subject to a perfected security interest in favor
of the Administrative Agent, be paid over to the Administrative Agent to be held
by it hereunder as additional collateral security for the Obligations, and in
case any distribution of capital shall be made on or in respect of the
Investment Property or any property shall be distributed upon or with respect to
the Investment Property pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected security
interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security

 

12



--------------------------------------------------------------------------------

for the Obligations. If any sums of money or property so paid or distributed in
respect of such Investment Property shall be received by such Grantor, such
Grantor shall, until such money or property is paid or delivered to the
Administrative Agent, unless otherwise subject to a perfected security interest
in favor of the Administrative Agent, hold such money or property in trust for
the Administrative Agent and the other Secured Parties, segregated from other
funds of such Grantor, as additional collateral security for the Obligations.

 

(b) Without the prior written consent of the Administrative Agent, and except as
permitted by the Credit Agreement, such Grantor will not (i) vote to enable, or
take any other action to permit, any Issuer to issue any Capital Stock of any
nature or to issue any other securities convertible into or granting the right
to purchase or exchange for any Capital Stock of any nature of any Issuer,
(ii) sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, the Investment Property or Proceeds thereof,
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Investment Property or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement or (iv) enter into any agreement or undertaking restricting the
right or ability of such Grantor or the Administrative Agent to sell, assign or
transfer any of the Investment Property or Proceeds thereof.

 

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Capital
Stock issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.7(a) with
respect to the Capital Stock issued by it and (iii) the terms of Sections 6.3(c)
and 6.7 shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Capital Stock issued by it.

 

5.8 Investment Accounts. With respect to any Investment Accounts consisting of
Securities Accounts or Securities Entitlements with a market value in excess of
$100,000 individually or $250,000 in the aggregate for all Securities Accounts
and Securities Entitlements, it shall (no later than 15 days after the Closing
Date (or such longer period of time as the Administrative Agent shall agree) in
the case of any Securities Accounts existing on the Closing Date) enter into and
shall cause the securities intermediary maintaining such Securities Account or
Securities Entitlement to enter into an agreement in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which it shall
agree to comply with the Administrative Agent’s “entitlement orders” without
further consent by such Grantor. With respect to any Investment Account that is
a “Deposit Account” with an outstanding balance in excess of $100,000
individually or $250,000 in the aggregate for all Deposit Accounts, it shall (no
later than 15 days after the Closing Date (or such longer period of time as the
Administrative Agent shall agree) in the case of Deposit Accounts existing on
the Closing Date) enter into and shall cause the depositary institution
maintaining such account to enter into an agreement in form and substance
reasonably satisfactory to the Administrative Agent, pursuant to which the
Administrative Agent shall have “control” (within the meaning of Section 9-104
of the UCC) over such Deposit Account.

 

5.9 Receivables. Except as would not have a Material Adverse Effect, such
Grantor will not (i) grant any extension of the time of payment of any
Receivable, (ii) compromise or settle any Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any Receivable, (iv) allow any credit or discount whatsoever on any
Receivable or (v) amend, supplement or modify any Receivable in any manner that
could adversely affect the value thereof.

 

5.10 Intellectual Property. (a) Such Grantor (either itself or through
licensees) will (i) continue to use each material Trademark in order to maintain
such material Trademark in full force free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and

 

13



--------------------------------------------------------------------------------

services offered under such material Trademark, (iii) use such material
Trademark with the appropriate notice of registration and all other notices and
legends required by applicable Requirements of Law, (iv) not adopt or use any
mark which is confusingly similar or a colorable imitation of such material
Trademark unless the Administrative Agent, for the ratable benefit of the
Secured Parties, shall obtain a perfected security interest in such mark
pursuant to this Agreement, and (v) not (and not knowingly permit any licensee
or sublicensee thereof to) do any act or knowingly omit to do any act whereby
such Trademark may become invalidated or impaired in any way.

 

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any material Patent may become forfeited, abandoned
or dedicated to the public.

 

(c) Such Grantor (either itself or through licensees) will not (and will not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby any such material Copyrights may become invalidated or
otherwise impaired. Such Grantor will not (either itself or through licensees)
do any act whereby any material portion of such Copyrights may fall into the
public domain.

 

(d) Except as would not reasonably be expected to have a Material Adverse
Effect, such Grantor (either itself or through licensees) will not do any act
that knowingly uses any Intellectual Property to infringe the intellectual
property rights of any other Person.

 

(e) Such Grantor will notify the Administrative Agent promptly if it knows, or
has reason to know, that any application or registration relating to any
material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, or the validity of, any material Intellectual Property
or such Grantor’s right to register the same or to own and maintain the same.

 

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within 45 days after the last day of the
fiscal quarter in which such filing occurs. Upon request of the Administrative
Agent, such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as the Administrative Agent may
reasonably request to evidence the Administrative Agent’s and the other Secured
Parties’ security interest in any such United States (and, if an Event of
Default has occurred and is continuing, foreign) Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby.

 

(g) Except as would not reasonably be expected to have a Material Adverse
Effect, such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each material application (and to obtain the relevant registration)
and to maintain each registration of the material Intellectual Property,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability.

 

(h) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall take such
actions as such Grantor shall reasonably deem commercially reasonable and
appropriate under the circumstances to protect such Intellectual Property.

 

14



--------------------------------------------------------------------------------

SECTION 6. REMEDIAL PROVISIONS

 

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:

 

6.1 Certain Matters Relating to Receivables. (a) The Administrative Agent hereby
authorizes each Grantor to collect such Grantor’s Receivables and the
Administrative Agent may curtail or terminate said authority at any time after
the occurrence and during the continuance of an Event of Default. If required by
the Administrative Agent at any time after the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
by any Grantor, (i) shall be forthwith (and, in any event, within two Business
Days) deposited by such Grantor in the exact form received, duly indorsed by
such Grantor to the Administrative Agent if required, in a Collateral Account
over which the Administrative Agent has control, subject to withdrawal by the
Administrative Agent for the account of the Secured Parties only as provided in
Section 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Administrative Agent and the other Secured Parties, segregated
from other funds of such Grantor. After the occurrence and during the
continuance of an Event of Default, each such deposit of Proceeds of Receivables
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

 

(b) At the Administrative Agent’s request, after the occurrence and during the
continuance of an Event of Default each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

 

6.2 Communications with Obligors; Grantors Remain Liable. (a) The Administrative
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to the Administrative Agent’s
satisfaction the existence, amount and terms of any Receivables.

 

(b) Upon the request of the Administrative Agent, at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

 

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Administrative
Agent nor any other Secured Party shall have any obligation or liability under
any Receivable (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by the Administrative Agent or any Lender
of any payment relating thereto, nor shall the Administrative Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

6.3 Investment Property. (a) Unless an Event of Default shall have occurred and
be continuing and the Administrative Agent shall have given notice to the
relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments

 

15



--------------------------------------------------------------------------------

made in respect of the Pledged Notes, to the extent permitted in the Credit
Agreement, and to exercise all voting and corporate or other organizational
rights with respect to the Investment Property; provided, however, that no vote
shall be cast or corporate or other organizational right exercised or other
action taken which, in the Administrative Agent’s reasonable judgment, would
materially impair the Collateral or which would be inconsistent with or result
in any violation of any provision of the Credit Agreement, this Agreement or any
other Loan Document.

 

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property and make application thereof to the Obligations in
such order as the Administrative Agent may determine, and (ii) any or all of the
Investment Property shall be registered in the name of the Administrative Agent
or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (x) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Stock or Pledged Notes pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Stock and Pledged Notes directly to the Administrative Agent upon the
occurrence and during the continuance of an Event of Default.

 

(d) If an Event of Default shall have occurred and be continuing, the
Administrative Agent shall have the right to apply the balance from any Deposit
Account or instruct the bank at which any Deposit Account is maintained to pay
the balance of any Deposit Account to or for the benefit of the Administrative
Agent.

 

6.4 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the other Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks, Cash Equivalents and other near-cash items shall be held by
such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required). All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account maintained under its sole dominion and control. All Proceeds while held
by the Administrative Agent in a Collateral Account (or by such Grantor in trust
for the Administrative Agent and the other Secured Parties) shall continue to be
held as collateral security for all the Obligations and shall not constitute
payment thereof until applied as provided in Section 6.5.

 

16



--------------------------------------------------------------------------------

6.5 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, in payment of the
Obligations in the following order:

 

(a) First, to the payment of all costs and expenses of any sale, collection or
other realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
costs, expenses, liabilities and advances made or incurred by Administrative
Agent in connection therewith (including as described in Section 6.6 hereof),
and all amounts for which Administrative Agent is entitled to indemnification
hereunder and all advances made by Administrative Agent hereunder for the
account of the applicable Grantor, and to the payment of all costs and expenses
paid or incurred by Administrative Agent in connection with the exercise of any
right or remedy hereunder or under the Credit Agreement or any other Loan
Document and to the payment or reimbursement of all indemnification obligations,
fees, costs and expenses owing to the Administrative Agent hereunder or under
the Credit Agreement or any other Loan Document, all in accordance with the
terms hereof or thereof;

 

(b) Second, for application by it towards all other Obligations, pro rata among
the Secured Parties according to the amounts of the Obligations then held by the
Secured Parties; and

 

(c) Third, any balance of such Proceeds remaining after the Discharge of
Obligations shall be paid over to or upon the order of such Grantor or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law) to or upon any Grantor or any other Person (all and each
of which demands, defenses, advertisements and notices are hereby waived), may
in such circumstances forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
give option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any other Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 6.6, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
other Secured Parties hereunder, including, without limitation,

 

17



--------------------------------------------------------------------------------

reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in such order as the Administrative Agent may elect, and
only after such application and after the payment by the Administrative Agent of
any other amount required by any provision of law, including, without
limitation, Section 9-615(a)(3) of the New York UCC, need the Administrative
Agent account for the surplus, if any, to any Grantor. To the extent permitted
by applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any other Secured Party arising out
of the exercise by them of any rights hereunder. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.

 

6.7 Registration Rights. (a) If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to
Section 6.6, and if in the opinion of the Administrative Agent it is necessary
or advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, necessary or advisable to register the
Pledged Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use commercially reasonable efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Stock, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Administrative Agent shall designate
and to make available to its security holders, as soon as practicable, an
earnings statement (which need not be audited) which will satisfy the provisions
of Section 11(a) of the Securities Act.

 

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

 

(c) Each Grantor agrees to use commercially reasonable efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any applicable Requirement of Law. Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing under the Credit Agreement.

 

18



--------------------------------------------------------------------------------

6.8 Intellectual Property License. Solely for the purpose of enabling the
Administrative Agent to exercise rights and remedies under this Section 6 and at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, an irrevocable, non-exclusive,
worldwide license (exercisable without payment of royalty or other compensation
to such Grantor), subject, in the case of Trademarks, to sufficient rights to
quality control and inspection in favor of such Grantor to avoid the risk of
invalidation of said Trademarks, to use, operate under, license, or sublicense
any Intellectual Property now owned or hereafter acquired by the Grantors.

 

6.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any other Secured Party to collect such deficiency.

 

SECTION 7. THE ADMINISTRATIVE AGENT

 

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that:

 

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

 

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

 

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
other Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

 

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

 

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

 

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the

 

19



--------------------------------------------------------------------------------

Administrative Agent shall direct; (2) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral;
(3) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (4) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(5) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (6) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; (7) assign and/or
license any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the other Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on any category of past due ABR Loans that are Revolving Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

 

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the other Secured Parties hereunder are solely to protect the Administrative
Agent’s and the other Secured Parties’ interests in the Collateral and shall not

 

20



--------------------------------------------------------------------------------

impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

 

7.3 Authorization of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property, whether now owned or hereafter acquired” or any other
similar collateral description in any such financing statements. Each Grantor
hereby ratifies and authorizes the filing by the Administrative Agent of any
financing statement with respect to the Collateral made prior to the date
hereof.

 

7.4 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

SECTION 8. MISCELLANEOUS

 

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

 

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Subsidiary Guarantor shall be addressed to such Subsidiary
Guarantor at its notice address set forth on Schedule 1.

 

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default, as applicable. No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent
or any other Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

21



--------------------------------------------------------------------------------

8.4 Enforcement Expenses; Indemnification. (a) Each Subsidiary Guarantor agrees
to pay or reimburse the Administrative Agent and each other Secured Party for
all its costs and expenses incurred in collecting against such Subsidiary
Guarantor under the guaranty contained in Section 2 of this Agreement or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Subsidiary Guarantor is a party, including, without
limitation, the reasonable fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to the Administrative Agent and
of counsel to each other Secured Party.

 

(b) Each Subsidiary Guarantor agrees to pay, and to save the Administrative
Agent and each other Secured Party harmless from, any and all liabilities with
respect to, or resulting from any delay in paying, any and all stamp, excise,
sales or other taxes excluding net income taxes and franchise taxes (imposed in
lieu of net income taxes) which do not constitute Non-Excluded Taxes which may
be payable or determined to be payable with respect to any of the Collateral or
in connection with any of the transactions contemplated by this Agreement.

 

(c) Each Subsidiary Guarantor agrees to pay, and to save the Administrative
Agent and each other Secured Party harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to the
Credit Agreement.

 

(d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and any other amounts payable under the Credit Agreement and the
other Loan Documents.

 

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and each other Secured Party and their respective successors and assigns;
provided that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

 

8.6 Set-Off. Each Grantor hereby irrevocably authorizes the Administrative Agent
and each other Secured Party and any Affiliate thereof at any time and from time
to time after the occurrence and during the continuance of an Event of Default,
without notice to such Grantor or any other Grantor, any such notice being
expressly waived by each Grantor, to set-off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent or such Secured
Party or such Affiliate to or for the credit or the account of such Grantor, or
any part thereof in such amounts as the Administrative Agent or such Secured
Party may elect, against and on account of the Obligations and liabilities of
such Grantor to the Administrative Agent or such Secured Party hereunder and
under the other Loan Documents and claims of every nature and description of the
Administrative Agent or such Secured Party against such Grantor, in any
currency, whether arising hereunder, under the Credit Agreement, any other Loan
Document or otherwise, as the Administrative Agent or such Secured Party may
elect, whether or not the Administrative Agent or any other Secured Party has
made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. Each Secured Party agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Secured Party, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of the Administrative Agent and each other Secured Party under this Section 8.6
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) which the Administrative Agent or such other Secured
Party may have.

 

22



--------------------------------------------------------------------------------

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Party relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

 

8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

23



--------------------------------------------------------------------------------

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

 

(b) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among any of
the Secured Parties or among the Grantors and any of the Secured Parties.

 

8.14 Additional Grantors. Each Domestic Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 6.8 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

 

8.15 Releases. Upon the Discharge of Obligations, the Collateral shall be
released from the Liens in favor of the Administrative Agent and the other
Secured Parties created hereby, this Agreement shall terminate with respect to
the Administrative Agent and the other Secured Parties, and all obligations
(other than those expressly stated to survive such termination) of each Grantor
to the Administrative Agent or any other Secured Party hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party. At the sole expense of any Grantor following any such termination,
the Administrative Agent shall deliver such documents as such Grantor shall
reasonably request to evidence such termination.

 

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by Section 7 of the Credit Agreement,
then the Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral, as applicable. At the request and sole expense of the Borrower,
a Subsidiary Guarantor shall be released from its obligations hereunder in the
event that all the Capital Stock of such Subsidiary Guarantor shall be sold,
transferred or otherwise disposed of to a Person other than a Loan Party in a
transaction permitted by Section 7 the Credit Agreement; provided that the
Borrower shall have delivered to the Administrative Agent, at least ten days, or
such shorter period as the Administrative Agent may agree, prior to the date of
the proposed release, a written request for release identifying the relevant
Subsidiary Guarantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with Section 7 of the Credit Agreement and the
other Loan Documents.

 

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR AND THE ADMINISTRATIVE AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

[remainder of page intentionally left blank]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

Grantors: SUNPOWER CORPORATION By:  

/s/    Emmanuel Hernandez

--------------------------------------------------------------------------------

Name:   Emmanuel Hernandez Title:   CFO SUNPOWER NORTH AMERICA, INC. By:  

/s/    Emmanuel Hernandez

--------------------------------------------------------------------------------

Name:   Emmanuel Hernandez Title:   CFO

 

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent By:  

/s/    Ian Nalitt

--------------------------------------------------------------------------------

Name:   Ian Nalitt Title:   Vice President

 

By:  

/s/    Thomas R. Cantello

--------------------------------------------------------------------------------

Name:   Thomas R. Cantello Title:   Vice President

 

[Signature Page to Guarantee and Collateral Agreement]